Name: Council Decision (EU) 2017/477 of 3 March 2017 on the position to be adopted on behalf of the European Union within the Cooperation Council established under the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part as regards the working arrangements of the Cooperation Council, the Cooperation Committee, specialised subcommittees or any other bodies
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  European construction;  politics and public safety
 Date Published: 2017-03-18

 18.3.2017 EN Official Journal of the European Union L 73/15 COUNCIL DECISION (EU) 2017/477 of 3 March 2017 on the position to be adopted on behalf of the European Union within the Cooperation Council established under the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part as regards the working arrangements of the Cooperation Council, the Cooperation Committee, specialised subcommittees or any other bodies THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(1) and Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Articles 207 and 209, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Article 281(3) of the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part, (1) (the Agreement) provides for provisional application of the Agreement in whole or in part. (2) Article 3 of Council Decision (EU) 2016/123 (2) lays down which parts of the Agreement are to be applied provisionally. Those parts of the Agreement have been applied provisionally as of 1 May 2016. (3) Pursuant to Article 268(7) of the Agreement, the Cooperation Council is to establish its rules of procedure. (4) Pursuant to Articles 268(6) and 269(3) of the Agreement, the Cooperation Council and the Cooperation Committee are to be chaired alternately by a representative of the European Union and a representative of the Republic of Kazakhstan. (5) Pursuant to Article 269(1) of the Agreement, the Cooperation Council is to be assisted in the performance of its duties by a Cooperation Committee. (6) Pursuant to Article 269(7) of the Agreement, the Cooperation Council is to determine in its rules of procedure the duties and functioning of the Cooperation Committee and of any subcommittee or body set up by the Cooperation Council. (7) Pursuant to Article 269(5) of the Agreement, the Cooperation Committee may meet in a special composition to address relevant issues related to Title III (Trade and Business). Pursuant to Article 269(6) of the Agreement, the Cooperation Council may decide to set up specialised subcommittees or any other bodies that could assist it in carrying out its duties and is to determine the composition and duties of such subcommittees or bodies and how they are to function. (8) Pursuant to Article 268(1) of the Agreement, the Cooperation Council is to supervise and regularly review the implementation of the Agreement. In accordance with Article 268(4) of the Agreement, the Cooperation Council may delegate any of its powers to the Cooperation Committee, including the power to take binding decisions. Pursuant to Article 268(3) of the Agreement, the Cooperation Council has the power to update or amend the Annexes to the Agreement, based on consensus between the Parties, without prejudice to any specific provisions under Title III (Trade and Business). (9) Pursuant to Article 25(3) of the Agreement, the Cooperation Council is to establish a Subcommittee on Customs Cooperation. Pursuant to Article 25(4) of the Agreement, a regular dialogue is to take place on the issues covered by Chapter 2 of the Agreement. The Cooperation Committee may also establish rules for the conduct of such dialogue, as set out in Article 25(4) of the Agreement. (10) In order to ensure the effective implementation of the Agreement, the Rules of Procedure of the Cooperation Council, the Cooperation Committee and the subcommittees should be adopted as soon as possible. (11) The position of the Union within the Cooperation Council should therefore be based on the attached draft Decisions, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on the Union's behalf within the Cooperation Council established by Article 268(1) of the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part, shall be based on the draft Decisions of the Cooperation Council attached to this Decision as regards:  the adoption of the Rules of Procedure of the Cooperation Council and those of the Cooperation Committee, specialised subcommittees or any other bodies,  the establishment of a Subcommittee on Justice, Freedom and Security, a Subcommittee on Energy, Transport, Environment and Climate Change and a Subcommittee on Customs Cooperation. 2. Minor technical corrections to the draft Decisions of the Cooperation Council may be agreed to by the representatives of the Union within the Cooperation Council without further decision of the Council. Article 2 The Cooperation Council shall be chaired on the Union side by the High Representative of the Union for Foreign Affairs and Security Policy, in accordance with his or her responsibilities pursuant to the Treaties and his or her capacity as President of the Foreign Affairs Council. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 3 March 2017. For the Council The President M. FARRUGIA (1) OJ L 29, 4.2.2016, p. 3. (2) Council Decision (EU) 2016/123 of 26 October 2015 on the signing, on behalf of the European Union, and provisional application of the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part (OJ L 29, 4.2.2016, p. 1). DRAFT DECISION No 1/2017 OF THE EU-REPUBLIC OF KAZAKHSTAN COOPERATION COUNCIL of ¦ Adopting its Rules of Procedure and those of the Cooperation Committee, specialised subcommittees or any other bodies THE EU-REPUBLIC OF KAZAKHSTAN COOPERATION COUNCIL, Having regard to the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part (1) (the Agreement), and in particular Article 268 thereof, Whereas: (1) In accordance with Article 281(3) of the Agreement, parts of the Agreement have been applied provisionally as of 1 May 2016. (2) Pursuant to Article 268(7) of the Agreement, the Cooperation Council is to establish its rules of procedure. (3) Pursuant to Article 269(1) of the Agreement, the Cooperation Council is to be assisted in the performance of its duties by a Cooperation Committee. (4) Pursuant to Article 269(6) of the Agreement, the Cooperation Council may decide to set up specialised subcommittees or any other bodies that can assist it in carrying out its duties and is to determine the composition and duties of such subcommittees or bodies and how they will function. (5) Pursuant to Article 25(3) of the Agreement, the Cooperation Council is to establish a Subcommittee on Customs Cooperation. (6) Pursuant to Article 269(7) of the Agreement the Cooperation Council is to determine in its rules of procedure the duties and functioning of the Cooperation Committee and of any subcommittee or body set up by the Cooperation Council. (7) The Cooperation Council held on 6 October 2016 in Brussels decided to adopt its rules of procedure via an exchange of Notes Verbale, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Cooperation Council and those of the Cooperation Committee, specialised subcommittees or any other bodies set up by the Cooperation Council, as set out in Annexes I and II respectively, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Cooperation Council The Chair (1) OJ L 29, 4.2.2016, p. 3. ANNEX I RULES OF PROCEDURE OF THE COOPERATION COUNCIL Article 1 General provisions 1. The Cooperation Council established in accordance with Article 268(1) of the Agreement shall perform its duties in accordance with Article 268 of the Agreement. 2. In accordance with Article 268(5) of the Agreement, the Cooperation Council shall be composed of representatives of the Parties. The composition of the Cooperation Council shall take into consideration the specific issues to be addressed at any given meeting. The Cooperation Council shall meet at ministerial level. 3. In accordance with Article 268(2) of the Agreement, and for the purpose of attaining the objectives thereof, the Cooperation Council shall have the power to take decisions that are binding upon the Parties. The Cooperation Council shall take appropriate measures for the implementation of its decisions, including, if necessary, by empowering specific bodies established under the Agreement to act on its behalf. The Cooperation Council may also make recommendations. It shall adopt its decisions and recommendations by agreement between the Parties after the completion of the respective internal procedures. The Cooperation Council may delegate its powers to the Cooperation Committee. 4. The Parties subject to these Rules of Procedure are those set out in Article 285 of the Agreement. Article 2 Chairmanship The Parties shall hold the chairmanship of the Cooperation Council, alternately, for a period of 12 months. The first period shall begin on the date of the first Cooperation Council meeting and end on 31 December of the same year. Article 3 Meetings 1. The Cooperation Council shall meet once a year and when circumstances require, by mutual agreement of the Parties. Unless otherwise agreed by the Parties, the Cooperation Council shall be held at the usual venue for meetings of the Council of the European Union. 2. Each meeting of the Cooperation Council shall be held at a date agreed by the Parties. 3. The meetings of the Cooperation Council shall be convened jointly by the secretaries of the Cooperation Council, in agreement with the chair of the Cooperation Council no later than 30 calendar days before the date of the meeting. Article 4 Representation 1. The members of the Cooperation Council may be represented if unable to attend. If a member wishes to be represented, he or she shall inform the chair of the Cooperation Council in writing of the name of his or her representative before the meeting. 2. The representative of a member of the Cooperation Council shall exercise all the rights of that member. Article 5 Delegations 1. The members of the Cooperation Council may be accompanied by officials. Before each meeting, the chair of the Cooperation Council shall be informed, through the secretariat of the Cooperation Council, of the intended composition of the delegation of each Party. 2. The Cooperation Council may, by agreement between the Parties, invite representatives of other bodies of the Parties or independent experts in a particular subject area to attend its meetings as observers or in order to provide information on particular subjects. The Parties shall agree on the terms and conditions under which those observers may attend the meetings. Article 6 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Republic of Kazakhstan shall act jointly as secretaries of the Cooperation Council. Article 7 Correspondence 1. Correspondence addressed to the Cooperation Council shall be directed to either secretary of the Cooperation Council, who in turn will inform the other secretary. 2. The secretaries of the Cooperation Council shall ensure that correspondence addressed to the Cooperation Council is forwarded to the chair of the Cooperation Council and circulated, where appropriate, to the members of the Cooperation Council. 3. Correspondence from the chair of the Cooperation Council shall be sent on his or her behalf to the addressees by the secretaries of the Cooperation Council. Such correspondence shall be circulated, where appropriate, to the members of the Cooperation Council. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the Cooperation Council shall be held in camera. When a Party submits information designated as confidential to the Cooperation Council, the other Party shall treat that information as such. Article 9 Agendas for meetings 1. The chair of the Cooperation Council shall draw up a provisional agenda for each meeting of the Cooperation Council. It shall be sent by the secretaries of the Cooperation Council to the addressees referred to in Article 7(3) no later than 15 calendar days before the meeting. The provisional agenda shall include the items proposed to the chair of the Cooperation Council for inclusion in the agenda no later than 21 calendar days before the meeting. Such items shall not be included in the provisional agenda unless the relevant supporting documents have been sent to the secretaries of the Cooperation Council before the date of dispatch of the agenda. 2. The agenda shall be adopted by the Cooperation Council at the start of each meeting. Any item other than those featuring on the provisional agenda may be added on the agenda if the Parties so agree. 3. The chair of the Cooperation Council may reduce, in consultation with the Parties, the periods of time provided for in paragraph 1 in order to take account of special circumstances. Article 10 Minutes 1. Draft minutes of each meeting of the Cooperation Council shall be drawn up jointly by the secretaries of the Cooperation Council. 2. The minutes shall, as a general rule, indicate for each item on the agenda: (a) the documentation submitted to the Cooperation Council; (b) statements which a member of the Cooperation Council requested to be entered in the minutes; and (c) issues agreed upon by the Parties, such as decisions adopted, statements agreed upon and any conclusions. 3. The draft minutes shall be submitted to the Cooperation Council for approval. The Cooperation Council shall approve those draft minutes at its next meeting. Alternatively, those draft minutes may be approved in writing. Article 11 Decisions and recommendations 1. The Cooperation Council shall take decisions and make recommendations by mutual agreement between the Parties and on completion of their respective internal procedures. 2. The Cooperation Council may also take decisions or make recommendations by written procedure if the Parties so agree. For that purpose, the draft decision or recommendation shall be circulated in writing by the chair of the Cooperation Council to its members pursuant to Article 7(3) no later than 21 calendar days before the meeting. Members of the Cooperation Council shall make known any reservations or amendments they wish to make within that period of time. The chair of the Cooperation Council may reduce, in consultation with the Parties, the period of time in order to take account of the requirements of a particular circumstances. 3. The acts of the Cooperation Council, within the meaning of Article 268(2) of the Agreement, shall be entitled Decision or Recommendation respectively, followed by a serial number, the date of their adoption and a description of their subject matter. Those decisions and recommendations shall be signed by the chair of the Cooperation Council and authenticated by the secretaries of the Cooperation Council. Those decisions and recommendations shall be circulated pursuant to Article 7(3) of these Rules of Procedure. Each Party may decide on the publication of the decisions and recommendations of the Cooperation Council in its respective official publication. 4. Each decision or recommendation of the Cooperation Council shall enter into force on the date of its adoption unless the decision or recommendation provides otherwise. Article 12 Languages 1. The official languages of the Cooperation Council shall be the official languages of the Parties. 2. The working languages of the Cooperation Council shall be English and Russian. Unless otherwise decided, the Cooperation Council shall base its deliberations on documentation prepared in those languages. Article 13 Expenses 1. Each Party shall meet any expenses which it incurs as a result of participating in the meetings of the Cooperation Council, both with regard to staff, travel and subsistence expenditure as well as postal and telecommunications expenditure. 2. Expenditure in connection with interpretation during meetings of the Cooperation Council, translation and reproduction of documents shall be borne by the Union. 3. Other expenditure relating to the material organisation of meetings of the Cooperation Council shall be borne by the Party which hosts those meetings. Article 14 Cooperation Committee and specialised subcommittees 1. In accordance with Article 269(1) of the Agreement, the Cooperation Council shall be assisted in the performance of its duties by the Cooperation Committee in areas in which the Cooperation Council has delegated powers to it. In accordance with Article 269(2) of the Agreement, the Cooperation Committee shall be composed of representatives of the Parties, in principle at senior civil servant level. 2. The Cooperation Committee shall prepare the meetings and the deliberations of the Cooperation Council, implement the decisions of the Cooperation Council where appropriate and ensure continuity of the association relationship and the proper functioning of the Agreement in general. The Cooperation Committee shall consider any matter referred to it by the Cooperation Council as well as any other matter which may arise in the course of the implementation of the Agreement. The Cooperation Committee shall submit proposals or any draft decisions or recommendations to the Cooperation Council for its approval. In accordance with Article 268(4) of the Agreement, the Cooperation Council may delegate any of its powers to the Cooperation Committee, including the power to take binding decisions. 3. The Cooperation Committee shall take decisions and make recommendations for which it has been authorised under the Agreement. 4. In cases where the Agreement refers to an obligation to consult or a possibility of consultation or where the Parties decide by mutual agreement to consult each other, such consultation may take place within the Cooperation Committee, except as otherwise provided for in the Agreement. The consultation may continue in the Cooperation Council if the Parties so agree. 5. In accordance with Article 269(6) of the Agreement, the Cooperation Council may decide to set up specialised subcommittees or any other bodies that can assist it in carrying out its duties and shall determine the composition and duties of such subcommittees or bodies and how they shall function. 6. In accordance with Article 25(3) of the Agreement, the Cooperation Council shall establish a Subcommittee on Customs Cooperation. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended in accordance with Article 11. ANNEX II RULES OF PROCEDURE OF THE COOPERATION COMMITTEE AND OF SPECIALISED SUBCOMMITTEES OR ANY OTHER BODIES SET UP BY THE COOPERATION COUNCIL Article 1 General provisions 1. The Cooperation Committee established in accordance with Article 269(1) of the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part (the Agreement) shall assist the Cooperation Council in the performance of its duties and perform the tasks provided for in the Agreement and assigned to it by the Cooperation Council. Pursuant to Article 269(7) of the Agreement, the Cooperation Council shall determine the duties and functioning of the Cooperation Committee in its rules of procedure. 2. The Cooperation Committee shall prepare the meetings and deliberations of the Cooperation Council, implement the decisions of the Cooperation Council where appropriate and ensure continuity of the association relationship and the proper functioning of the Agreement in general. The Cooperation Committee shall consider any matter referred to it by the Cooperation Council as well as any other matter which may arise in the course of the day-to-day implementation of the Agreement. The Cooperation Committee shall submit proposals or any draft decisions or recommendations for adoption to the Cooperation Council. 3. In accordance with Article 269(2) of the Agreement, the Cooperation Committee shall be composed of representatives of the Parties, in principle at senior civil servant level. These representatives are responsible for specific issues to be addressed at any given meeting of the Cooperation Committee. In accordance with Article 2 of these Rules of Procedure, the Cooperation Committee shall be chaired alternately by a representative of the European Union and a representative of the Republic of Kazakhstan. 4. Pursuant to Article 269(5) of the Agreement, when the Cooperation Committee meets in a special composition to address relevant issues related to Title III (Trade and Business) of the Agreement (trade configuration), it shall be composed of officials of the European Commission and of the Republic of Kazakhstan who are responsible for trade and trade-related matters. In accordance with Article 2 of these Rules of Procedure, a senior representative of the European Commission or of the Republic of Kazakhstan who is responsible for trade and trade-related matters shall act as chair of the Cooperation Committee when it meets in a trade configuration. The meetings will also be attended by a representative of the European External Action Service. 5. In accordance with Article 269(4) of the Agreement the Cooperation Committee shall have the power to adopt decisions in the cases provided for in the Agreement and in areas where the Cooperation Council has delegated powers to it. Those decisions shall be binding upon the Parties, which shall take appropriate measures to implement them. The Cooperation Committee shall adopt its decisions by agreement between the Parties after the completion of the respective internal adoption procedures. 6. The Parties subject to these Rules of Procedure are those set out in Article 285 of the Agreement. Article 2 Chairmanship The Parties shall hold the chairmanship of the Cooperation Committee, alternately, for a period of 12 months. The first period shall begin on the date of the first Cooperation Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the Cooperation Committee shall meet regularly and at least once a year. Special meetings of the Cooperation Committee may be held at the request of either Party, if both Parties agree. 2. The meetings of the Cooperation Committee shall be convened by its chair at a place and on a date agreed by the Parties. The notice convening the meeting shall be issued by the secretariat of the Cooperation Committee no later than 28 calendar days before the the meeting, unless the Parties agree otherwise. 3. The Cooperation Committee in trade configuration shall meet at least once a year and when circumstances require, by mutual agreement of the Parties. The meetings shall be convened by the chair of the Cooperation Committee in trade configuration at a place, on a date and by the means agreed by the Parties. The notice convening the meeting shall be issued by the secretariat of the Cooperation Committee in trade configuration no later than 15 calendar days before the meeting, unless the Parties agree otherwise. 4. Whenever possible, the regular meetings of the Cooperation Committee shall be convened in good time before the regular meetings of the Cooperation Council. 5. By way of exception and if the Parties so agree, the meetings of the Cooperation Committee may be held by any agreed technological means such as videoconference. Article 4 Delegations Before each meeting, the Parties shall be informed, through the secretariat of the Cooperation Committee, of the intended composition of the delegations attending the meeting on either side. Article 5 Secretariat 1. An official of the European External Action Service and an official of the Ministry of Foreign Affairs of the Republic of Kazakhstan shall act jointly as secretaries of the Cooperation Committee. They shall execute secretarial tasks jointly and in a spirit of mutual trust and cooperation, unless these Rules of Procedure provide otherwise. 2. An official of the European Commission and an official of the Republic of Kazakhstan who are responsible for trade and trade-related matters shall act jointly as secretaries of the Cooperation Committee in trade configuration. Article 6 Correspondence 1. Correspondence addressed to the Cooperation Committee shall be directed to either secretary of the Cooperation Committee, who in turn will inform the other secretary. 2. The secretaries of the Cooperation Committee shall ensure that correspondence addressed to the Cooperation Committee is forwarded to the chair of the Cooperation Committee and circulated, where appropriate, as documents referred to in Article 7. 3. Correspondence from the chair of the Cooperation Committee shall be sent on his or her behalf to the addressees by the secretaries of the Cooperation Committee. Such correspondence shall be circulated, where appropriate, in accordance with Article 7. Article 7 Documents 1. Documents shall be circulated through the secretaries of the Cooperation Committee. 2. A Party shall transmit its documents to its secretary who shall transmit those documents to the secretary of the other Party. 3. The secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall copy systematically the secretary of the Republic of Kazakhstan in such correspondence. 4. The secretary of the Republic of Kazakhstan shall circulate the documents to the relevant representatives of the Republic of Kazakhstan and shall copy systematically the secretary of the Union in such correspondence. Article 8 Confidentiality Unless otherwise decided between the Parties, the meetings of the Cooperation Committee shall be held in camera. When a Party submits information designated as confidential to the Cooperation Committee, the other Party shall treat that information as such. Article 9 Agendas for meetings 1. A provisional agenda for each meeting of the Cooperation Committee as well as draft operational conclusions as provided for in Article 10 shall be drawn up by the secretariat of the Cooperation Committee on the basis of proposals made by the Parties. The provisional agenda shall include items which the secretariat of the Cooperation Committee has received for inclusion in the agenda by a Party. Agenda items shall be supported by relevant documents and submitted no later than 21 calendar days before the meeting. 2. The provisional agenda, together with the relevant documents, shall be circulated in accordance with Article 7 and no later than 15 calendar days before the meeting. 3. The agenda shall be adopted by the Cooperation Committee at the start of each meeting. Any item other than those featuring on the provisional agenda may be added on the agenda if the Parties so agree. 4. The chair of the Cooperation Committee meeting may, upon agreement of the other Party, invite representatives of other bodies of the Parties or independent experts in a subject area on an ad hoc basis, to attend meetings of the Cooperation Committee in order to provide information on specific subjects. The Parties shall ensure that those representatives or experts respect any confidentiality requirements. 5. The chair of the Cooperation Committee meeting may reduce, in consultation with the Parties, the periods of time provided for in paragraphs 1 and 2 in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes of each meeting of the Cooperation Committee shall be drawn up jointly by the secretaries of the Cooperation Committee. 2. The minutes shall, as a general rule, indicate for each item on the agenda: (a) a list of participants at the meeting, a list of officials accompanying them and a list of any observers or experts who attended the meeting; (b) the documentation submitted to the Cooperation Committee; (c) statements which the Cooperation Committee requested to be entered in the minutes; and (d) operational conclusions from the meeting, as provided for in paragraph 4. 3. The draft minutes shall be submitted to the Cooperation Committee for approval at its next meeting. Alternatively, those draft minutes may be approved in writing. The draft minutes of the Cooperation Committee in trade configuration shall be approved within 28 calendar days of each meeting. A copy shall be sent to each of the addressees referred to in Article 7. 4. Draft operational conclusions of each meeting of the Cooperation Committee shall be drawn up by the secretary of the Cooperation Committee of the Party holding the chairmanship of the Cooperation Committee. Those draft operational conclusions shall be circulated to the Parties together with the agenda, normally no later than 15 calendar days before the start of the subsequent meeting. That draft operational conclusions shall be updated as the meeting proceeds so that at the end of the meeting, unless agreed otherwise by the Parties, the Cooperation Committee adopts the operational conclusions, reflecting the follow-up actions by the Parties. Once agreed, the operational conclusions shall be attached to the minutes and their implementation shall be reviewed during any subsequent meeting of the Cooperation Committee. To that end, the Cooperation Committee shall adopt a template, allowing for each action point to be tracked against a specific deadline. Article 11 Decisions and recommendations 1. In specific cases where the Agreement confers the power to take decisions or make recommendations or where such power has been delegated to it by the Cooperation Council, the Cooperation Committee shall take those decisions or make those recommendations. The Cooperation Committee shall take decisions and make recommendations by mutual agreement between the Parties and on completion of the respective internal procedures. Each decision or recommendation shall be signed by the chair of the Cooperation Committee and authenticated by the secretaries of the Cooperation Committee. 2. The Cooperation Committee may take decisions or make recommendations by written procedure if the Parties so agree. The written procedure shall consist of an exchange of notes between the secretaries of the Cooperation Committee, acting in agreement with the Parties. For that purpose, the draft decision or recommendation shall be circulated in writing pursuant to Article 7 no later than 21 calendar days before the meeting, within which period of time any reservations or amendments shall be made known. The chair of the Cooperation Committee may reduce, in consultation with the Parties, the periods of time specified in this paragraph in order to take account of special circumstances. Once the text is agreed, the decision or recommendation shall be signed by the chair of the Cooperation Committee and authenticated by the secretaries of the Cooperation Committee. 3. The acts of the Cooperation Committee shall be entitled Decision or Recommendation respectively. Each decision or recommendation of the Cooperation Committee shall enter into force on the date of its adoption unless it provides otherwise. 4. The decisions and recommendations shall be circulated to the Parties pursuant to Article 7. 5. Each Party may decide on the publication of the decisions and recommendations of the Cooperation Committee in its respective official publication. Article 12 Reports The Cooperation Committee shall report to the Cooperation Council on its activities and those of its specialised subcommittees or any other bodies at each regular meeting of the Cooperation Council. Article 13 Languages 1. The official languages of the Cooperation Committee shall be the official languages of the Parties. 2. The working languages of the Cooperation Committee shall be English and Russian. Unless otherwise decided, the Cooperation Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Cooperation Committee, both with regard to staff, travel and subsistence expenditure as well as postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings of the Cooperation Committee and reproduction of documents shall be borne by the Party which hosts those meetings. 3. Expenditure in connection with interpretation during meetings of the Cooperation Committee and translation of documents into or from English and Russian, as referred to in Article 13(2), shall be borne by the Party which hosts those meetings. Interpretation and translation into or from other languages shall be borne directly by the requesting Party. 4. In cases where translation of documents into the official languages of the Union is necessary, the expenditure shall be borne by the Union. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended by a decision of the Cooperation Council in accordance with Article 268(1) of the Agreement. Article 16 Specialised subcommittees or any other bodies 1. The subcommittees are composed of representatives of the Parties involved in the specific issues to be addressed by each specialised subcommittee. Unless otherwise provided for by the Agreement or agreed in the Cooperation Council, these Rules of Procedure shall be applied mutatis mutandis to any subcommittee or any other body. 2. The subcommittees may, in their respective fields of competence, inter alia: (a) exchange views on any points of common interest, including future measures and the resources needed for their implementation and application; (b) hold regular consultations and monitor the implementation of the Agreement; (c) adopt practical arrangements and measures on issues defined in the Agreement; (d) make recommendations; (e) if empowered by the Cooperation Council, act on its behalf, in order to implement its decisions in accordance with Article 1(3) of the Rules of Procedure of the Cooperation Council. 3. The meetings of subcommittees or any other bodies may be held flexibly as the need arises, in person, either in Brussels or in the Republic of Kazakhstan or, for example, by videoconference. The subcommittees and any other bodies shall act as a platform to monitor progress, to discuss certain issues and challenges arising from that process and to formulate recommendations and operational conclusions. 4. The secretariat of the Cooperation Committee shall receive a copy of all relevant correspondence, documents and communications pertaining to any subcommittee or any other body. Article 17 These Rules of Procedure shall apply mutandis mutatis to the Cooperation Committee in trade configuration, unless otherwise provided. DRAFT DECISION No 2/2017 OF THE EU-REPUBLIC OF KAZAKHSTAN COOPERATION COUNCIL of ¦ on the establishment of three specialised subcommittees THE EU-REPUBLIC OF KAZAKHSTAN COOPERATION COUNCIL, Having regard to the Enhanced Partnership and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Kazakhstan, of the other part (1) (the Agreement), and in particular Article 269(6) thereof, Whereas: (1) In accordance with Article 281(3) of the Agreement, parts of the Agreement have been applied provisionally as of 1 May 2016. (2) Pursuant to Article 269(6) of the Agreement, the Cooperation Council may decide to set up specialised subcommittees or any other bodies that can assist it in carrying out its duties. (3) Pursuant to Article 25(3) of the Agreement, the Cooperation Council is to establish a Subcommittee on Customs Cooperation. (4) In order to allow for expert level discussions on the key areas falling within the scope of the provisional application of the Agreement, two specialised subcommittees should be established. (5) Upon agreement of the Parties, it should be possible to modify the list of subcommittees, HAS ADOPTED THIS DECISION: Article 1 The specialised subcommittees listed in the Annex are hereby established. Article 2 The Rules of Procedure of the specialised subcommittees listed in the Annex are governed by Article 16 of the Rules of Procedure of the Cooperation Committee and of the specialised subcommittees or any other bodies set up by the Cooperation Council as adopted by Decision No 1/2017 of the EU-Republic of Kazakhstan Cooperation Council. Article 3 Upon agreement of the Parties, the list of specialised subcommittees set out in the Annex can be modified. Article 4 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Cooperation Council The Chair (1) OJ L 29, 4.2.2016, p. 3. ANNEX LIST OF SPECIALISED SUBCOMMITTEES (1) Subcommittee on Justice, Freedom and Security (2) Subcommittee on Energy, Transport, Environment and Climate Change (3) Subcommittee on Customs Cooperation